Exhibit 10.09

 

 





AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 1 to Securities Purchase Agreement (this “Amendment”) is made
as of May 30, 2017 by and among Amyris, Inc., a Delaware corporation (the
“Company”), and the “Purchasers” set forth on the signature pages hereto (the
“Amending Purchasers”) that are parties to that certain Securities Purchase
Agreement, dated as of May 8, 2017 (the “Purchase Agreement”), by and among the
Company and the purchasers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Purchase Agreement.

 

WHEREAS, the Company intends to offer, sell and issue up to 5,700 shares of
Series B Convertible Preferred Stock, warrants in the same form as the Cash
Warrants to purchase up to 13,570,960 shares of the Company’s common stock, par
value $0.0001 per share, and an additional warrant in the same form as the
Anti-Dilution Warrants, in each case, on the same economic and other terms
(including, without limitation, the same purchase price per share of Series B
Convertible Preferred Stock and exercise price of the Cash Warrants) as the
Securities sold pursuant to the Purchase Agreement, to an investor in a private
placement to occur on or before June 30, 2017 (the “Offering”).

 

WHEREAS, pursuant to Section 4.12 of the Purchase Agreement (Subsequent Equity
Sales), the Company is prohibited from effecting the Offering.

 

WHEREAS, the Company and the Amending Purchasers desire to amend the Purchase
Agreement to permit the Offering.

 

WHEREAS, pursuant to Section 5.5 of the Purchase Agreement, the Purchase
Agreement may be amended in a written instrument signed by the Company, the
Designated Holder and Purchasers which purchased at least 67% in interest of the
Preferred Stock based on the initial Subscription Amounts under the Purchase
Agreement.

 

WHEREAS, the undersigned Amending Purchasers, including the Designated Holder,
purchased at least 67% in interest of the Preferred Stock based on the initial
Subscription Amounts under the Purchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Amending Purchasers hereby
agree as follows:

 

1.Amendment of Section 1.1 of the Purchase Agreement. The definition of “Exempt
Issuance” in Section 1.1 of the Purchase Agreement (Definitions) is hereby
deleted in its entirety and replaced with the following:

 

““Exempt Issuance” means the issuance of (a) shares of Common Stock or options
to employees, officers or directors of the Company pursuant to any stock or
option plan or employee stock purchase plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, (b) securities upon the exercise
or exchange of or

 



1

 

 

conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding, or committed for issuance, or as to which a dilution
adjustment may be triggered, or the payment of interest or principal in shares
of Common Stock on securities which so provide, outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations or adjustments pursuant to
anti-dilution provisions existing on the date hereof) or to extend the term of
such securities (other than amendments to or extensions of the 1.5% Senior
Convertible Note (RS-10) issued by the Company to Total Energies Nouvelles
Activités USA (f.k.a. Total Gas & Power USA, SAS) on March 21, 2016 in the
principal amount of $3,700,000 with a current maturity date of May 15, 2017),
(c) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person (or to the equityholders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company as
determined in good faith by the Board and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, (d) any securities issued to the Designated Holder in
accordance with its rights under the Stockholder Agreement and (e) up to 5,700
shares of Series B Convertible Preferred Stock, warrants in the same form as the
Cash Warrants to acquire up to 13,570,960 shares of Common Stock and additional
warrants in the same form as the Anti-Dilution Warrants issuable to the
purchaser of such shares of Series B Convertible Preferred Stock and warrants,
all of which securities shall be issued other than pursuant to this Agreement;
provided that such securities are issued and sold on economic and other terms
(including, without limitation, the same purchase price per share of Series B
Convertible Preferred Stock and exercise price of the Cash Warrants) no more
favorable to the purchaser thereof than the Securities issued hereunder to
Purchasers other than the Designated Holder (the “Subsequent Sale”).”

 

2.Amendment of Section 4.3 of the Purchase Agreement. Section 4.3 of the
Purchase Agreement (Integration) is hereby deleted in its entirety and replaced
with the following:

 

“The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Unregistered Securities in a manner that would require the registration under
the Securities Act of the sale of the Unregistered Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction;
provided, however, that the foregoing shall not prohibit the

 



2

 

 

Subsequent Sale or the issuance of any securities to the Designated Holder in
accordance with its rights under the Stockholder Agreement.”

 

3.Amendment of Section 4.12(d) of the Purchase Agreement. Section 4.12(d) of the
Purchase Agreement (Subsequent Equity Sales) is hereby deleted in its entirety
and replaced with the following:

 

“(d)     Notwithstanding the foregoing, this Section 4.12 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction (other
than any Variable Rate Transaction existing on the date of this Agreement that
would otherwise qualify as an Exempt Issuance) shall be an Exempt Issuance. For
the avoidance of doubt, neither the issuance of securities to the Designated
Holder in accordance with its rights under the Stockholder Agreement nor the
Subsequent Sale shall be considered a Variable Rate Transaction for purposes of
this Agreement.”

 

4.   Full Force and Effect. Except as expressly modified by this Amendment, the
terms of the Purchase Agreement shall remain in full force and effect.



 

5.   Integration. This Amendment and the Purchase Agreement constitute the
entire agreement and understanding of the parties with respect to the subject
matter hereof, and supersede all prior understandings and agreements, whether
oral or written, between or among the parties hereto with respect to the
specific subject matter hereof; it being understood and agreed that the terms of
the Stockholder Agreement and IP License shall remain in full force and effect
in accordance with their respective terms.

 

6.  Counterparts; Facsimile. This Amendment may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile, or by email in portable document format
(.pdf), and delivery of any signature page by such method will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 



3

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.

 

 

 

COMPANY:

 

AMYRIS, INC.

 

 



By: /s/ John G. Melo             Name:  John G. Melo             Title:
President and Chief Executive Officer          

 

 

 

 

 

 



[Signature Page to Amendment No. 1 to Securities Purchase Agreement]





 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.

 

PURCHASER:

 

DSM International B.V.

 

 



By: /s/ Hugh Welsh             Name:  Hugh Welsh             Title: President
DSM NA          

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]

 

 



 

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.

 

PURCHASER:

 

FORIS VENTURES, LLC

 

 



By: /s/ Barbara Hager             Name:  Barbara Hager             Title:      
   



 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.

 

PURCHASER:

 



NAXYRIS S.A.

 

 



By:   /s/ Christoph PIEL     Christoph PIEL     Director         Name:    /s/
Jacques RECKINGER Title:   Jacques RECKINGER     Director      

  

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.

 

PURCHASER:

 

Blackwell Partners, LLC

 

 



By: /s/ Elliot Bossen             Name:  Elliot Bossen             Title: CHIEF
EXECUTIVE OFFICER       SILVERBACK ASSET MANAGEMENT          

 



 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

